 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEE WENDELL RIELS,                                No. 1:12-cv-1314 LJO JLT P
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                        MOTIONS FOR DEDUCTION OF FEES
13           v.
                                                        (Docs. 36, 37)
14    KATHLEEN ALLISON, et al.,
15                       Defendants.
16

17          Plaintiff initiated this action on August 13, 2012, and his request to proceed in forma

18   puaperis was granted on January 24, 2013. (Docs. 1, 16.) On June 12, 2014, this case was

19   dismissed for failure to state a claim. (Docs. 25, 27-28.) The dismissal was affirmed on appeal.

20   (Doc. 34.)

21          Pending now are two motions filed by plaintiff seeking a reduction in the amount

22   withdrawn from his trust account monthly pursuant to 28 U.S.C. § 1915(b). Plaintiff seeks this

23   reduction on the ground of hardship, claiming that he is left with less than $5 every month after

24   funds are withdrawn for this case, for restitution, and for fees owed to the Ninth Circuit Court of

25   Appeals.

26          As plaintiff was previously informed, he is required to pay the statutory filing fee of

27   $350.00 for this action. 28 U.S.C. §§ 1914(a), 1915(b)(1). This payment is made by way of an

28   initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1). Thereafter,
                                                        1
 1   plaintiff is obligated for monthly payments of twenty percent of the preceding month’s income

 2   credited to plaintiff’s prison trust account. These payments are to be made until the filing fee is

 3   paid in full. 28 U.S.C. § 1915(b)(2).

 4           This Court is unable to reduce plaintiff’s monthly obligations because the amount to be

 5   deducted is statutorily prescribed. In addition, there is no hardship exception to 28 U.S.C. § 1915.

 6   In an analogous case, the Supreme Court was faced with the question whether the payment of in

 7   forma pauperis fees in more than one case should be sequential or simultaneous. Bruce v.

 8   Samuels, 136 S. Ct. 627 (2016). The plaintiff-prisoner, a vexatious litigant who had incurred

 9   these fees in several cases, argued that they should be collected sequentially – that is, after the

10   fees are paid in one case, collection should begin on the next case. In support, he asserted

11   multiple arguments, including that a simultaneous deduction would result in financial hardship

12   since he would be left with little, if anything, in his trust account after fees are collected for more

13   than one case. Id. at 631. The Court did not find this or plaintiff’s other arguments persuasive. As

14   the government pointed out with respect to the plaintiff’s hardship argument, “prisons ‘are

15   constitutionally bound to provide inmates with adequate food, clothing, shelter, and medical

16   care,’” Farmer v. Brennan, 511 U.S. 825, 832 (1994), and must furnish “‘paper and pen to draft

17   legal documents’ and ‘stamps to mail them,’” Bounds v. Smith, 430 U.S. 817, 824, 825 (1977).

18   Thus, any little amount left over after the deduction of fees would not affect the plaintiff’s access

19   to these essentials.

20           Accordingly, the Court DENIES plaintiff’s motions for deduction of fees (Docs. 36, 37).
21
     IT IS SO ORDERED.
22

23       Dated:     March 19, 2019                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
